STATE OF MINNESOTA

                               IN SUPREME COURT

                                      A14-1587

Court of Appeals                                                           Gildea, C.J.
                                                  Took no part, Lillehaug, Chutich, JJ.

In the Matter of the Expulsion of A.D. from
United South Central Public Schools No. 2134.

                                                                Filed: August 3, 2016
                                                            Office of Appellate Courts
                            ________________________

Trevor S. Helmers, Elizabeth J. Vieira, Rupp, Anderson, Squires & Waldspurger, P.A.,
Minneapolis, Minnesota, for appellant Independent School District No. 2134, United
South Central.

Andrea J. Jepsen, Amy J. Goetz, School Law Center, LLC, Saint Paul, Minnesota; and

Nicole M. Moen, Timothy W. Billion, Fredrikson & Byron, P.A., Minneapolis,
Minnesota, for respondent A.D.

Neal T. Buethe, Claire V.J. Joseph, Briggs and Morgan, P.A., Minneapolis, Minnesota,
for amicus curiae Minnesota Association of School Administrators.

Roger J. Aronson, Minneapolis, Minnesota, for amicus curiae Minnesota Association of
Secondary School Principals.

Michelle D. Kenney, Knutson, Flynn & Deans, P.A., Mendota Heights, Minnesota, for
amicus curiae Minnesota School Boards Association.

Selene Almazan, Council of Parent Attorneys and Advocates, Towson, Maryland; and

Christopher E. Crutchfield, Saint Paul, Minnesota, for amici curiae Children’s Defense
Fund, Children’s Law Center of Minnesota, Council of Parent Attorneys and Advocates,
Council on Crime and Justice, ISAIAH, Legal Rights Center, Mid-Minnesota Legal Aid,
Professor Jason P. Nance, Saint Paul Branch of the National Association for the
Advancement of Colored People, and Southern Minnesota Regional Legal Services.
                             ________________________



                                          1
                                     SYLLABUS

       1.     Under the Pupil Fair Dismissal Act, Minn. Stat. § 121A.45, subd. 2(a)

(2014), a school district may dismiss a student for a “willful violation” of a reasonable

school policy only if the student deliberately and intentionally violates the policy.

Because the school board’s decision to expel the student for a “willful violation” of a

reasonable school policy was not supported by substantial evidence, the school district

did not have statutory authority to expel the student on that basis.

       2.     Under the Pupil Fair Dismissal Act, Minn. Stat. § 121A.45, subd. 2(c)

(2014), a school district may dismiss a student for “willful conduct that endangers” the

student or others. Because the school board’s decision to expel the student for “willful

conduct that endangers” was not supported by substantial evidence, the school district did

not have statutory authority to expel the student on that basis.

       Affirmed.

                                       OPINION

GILDEA, Chief Justice.

       The questions presented in this case involve the interpretation of the Pupil Fair

Dismissal Act, Minn. Stat. §§ 121A.40–.575 (2014) (“Act”), and the Act’s application to

a school district’s weapons policy. The Act provides that a school district may dismiss a

student for a “willful violation” of a reasonable school policy or for “willful conduct that




                                              2
endangers” the student or others.1 Minn. Stat. § 121A.45, subd. 2(a), (c). Appellant

United South Central Independent School District No. 2134 (“District”) expelled student

A.D. for 6 weeks after finding a 3-inch pocketknife in a purse in her locker. The

Commissioner of the Minnesota Department of Education (“Commissioner”) affirmed

the expulsion. The court of appeals reversed the Commissioner’s decision, holding that

A.D. did not willfully violate the District’s weapons policy when she unwittingly carried

the pocketknife to school, nor did the pocketknife’s presence in A.D.’s locker bring the

student or others “into danger or peril of probable harm or loss.” In re Expulsion of A.D.,

No. A14-1587, 2015 WL 4393395, at *5-6 (Minn. App. July 20, 2015) (quoting

Webster’s Third New International Dictionary 748 (3d ed. 1961)). Because the record

does not support the conclusion that A.D. deliberately and intentionally violated the

District’s weapons policy or endangered herself or others, we affirm.

       This case arises from a random search for controlled substances at United South

Central High School on Tuesday, April 15, 2014. During the search, the building was put

on “lockdown” and the students were required to remain in their classrooms. Officials

used a drug-sniffing police dog to conduct the search and the dog alerted on A.D.’s

locker. When the school liaison officer searched A.D.’s unlocked locker, he found no

controlled substances. He did, however, observe a 3-inch folding pocketknife in the side-



1
       The Act also provides for a student’s dismissal for “willful conduct that
significantly disrupts the rights of others to an education or the ability of school personnel
to perform their duties, or school sponsored extracurricular activities.” Minn. Stat.
§ 121A.45, subd. 2(b).


                                              3
pocket of a purse that was hanging in A.D.’s locker. The officer secured the pocketknife

and informed the principal.

      Approximately 2 hours after the search, the officer and the school principal called

A.D. into the principal’s office. When asked if she knew why she was called to the

principal’s office, A.D. admitted that she had brought a pocketknife to school. A.D.

explained that she used the pocketknife to cut twine on hay bales at her boyfriend’s

family farm. She had visited the farm during the previous weekend, and while she

typically removes the pocketknife from her purse and places it on a table before leaving

her home, on that occasion she had forgotten to do so. A.D. told the principal that she

“totally forgot” the pocketknife was in her purse until the school announced the

lockdown that morning.2

      The District’s weapons policy provides that “[n]o student or nonstudent, including

adults and visitors, shall possess, use or distribute a weapon when in a school location.”

A “weapon” is defined to include all knives and blades. This policy was listed in the

school-issued “Agenda Book” and the student handbook, and was discussed during the

beginning-of-the-year assembly. Although the record does not reflect how A.D. knew of

the weapons policy, A.D. told the principal that she knew it was against school policy to


2
       When asked whether she had brought the purse and knife to school the day before,
a Monday, A.D. said she had not. Security camera footage later revealed that A.D. had
indeed carried the same purse to school the day before, though A.D. testified at the
expulsion hearing that she “had no idea” whether she brought the same purse to school on
the day before the search because she “ha[s] so many purses.” A.D. did not remember
bringing the purse on the previous day until she was shown the camera footage at the
expulsion hearing.


                                            4
have a pocketknife at school.     A.D. did not alert anyone of her possession of the

pocketknife until questioned by the principal. The principal told A.D. that, even though

she believed A.D. was fully cooperating with the administration and had “told [the] truth”

about forgetting the knife’s presence in her purse, the District’s weapons policy required

the principal to suspend A.D. for at least 3 days. The school issued A.D. a “Notice of

Suspension,” citing “[w]illful conduct that endangers the student, others, or property of

the school,”—namely, “[p]ossession of a knife on school property.”3 Consistent with the

District’s weapons policy, the principal recommended to the Superintendent that A.D. be

expelled for the remainder of the school year.

       On April 21, 2014, A.D. and her parents received a “Notice of Proposed

Expulsion” from the District, listing all three grounds for expulsion under the Act: (1) a

“willful violation of any reasonable school [policy],” (2) “willful conduct that

significantly disrupts the rights of others to an education,” and (3) “willful conduct that

endangers the pupil or other pupils.”     Minn. Stat. § 121A.45, subd. 2(a)-(c).      A.D.

requested a hearing under Minn. Stat. § 121A.47, subd. 1, and an expulsion hearing was

held on April 24 before the District’s school board (“Board”). Following the hearing, the

Board issued its findings of fact and conclusions, and expelled A.D. for 6 weeks based on

her “willful violation of reasonable School Board regulations, and willful conduct that

endangered the Student, other pupils, and surrounding persons.”


3
       The Notice of Suspension listed only one ground for the suspension and did not
rely on either of the other two grounds provided in the Act. See Minn. Stat. § 121A.45,
subd. 2(a)-(c) (listing three grounds for dismissal).


                                            5
       A.D. appealed the Board’s decision to the Commissioner of Education. See Minn.

Stat. § 121A.49 (allowing for the appeal of an expulsion decision to the Commissioner of

Education). A.D. argued that the Board’s decision was unlawful because A.D. did not

willfully violate the District’s weapons policy, and that the search of A.D.’s locker and

purse violated A.D.’s constitutional rights.       The Commissioner rejected A.D.’s

arguments, ruling that the Board’s finding of a willful violation of school policy was

supported by substantial evidence. Specifically, the Commissioner determined that A.D.

“placed the knife in her purse and brought it to school” and that A.D. “had actual

knowledge that having a knife in her purse in her school locker was a violation of the

District’s weapons policy.”     The Commissioner also rejected A.D.’s constitutional

arguments. After remanding the matter to the Board for further explanation as to the

length of the expulsion, the Commissioner affirmed A.D.’s 6-week expulsion on the

“willful violation” statutory ground. Minn. Stat. § 121A.45, subd. 2(a).4

       A.D. then filed a petition for a writ of certiorari with the court of appeals. See

Minn. Stat. § 14.63 (2014). The court of appeals addressed both the “willful violation”

and endangerment grounds that the Board relied on to expel A.D., Minn. Stat. § 121A.45,

subd. 2(a), (c). In re Expulsion of A.D., 2015 WL 4393395, at *1. Citing to our decision

in Garrity v. Kemper Motor Sales, 280 Minn. 202, 207, 159 N.W.2d 103, 107 (1968), the

court of appeals held that a “willful violation,” as the term is used in the Act, “requires

not just that a student violates a school policy but also that the student is aware of the

4
       The Commissioner did not reach either of the other two grounds for dismissal that
the District included in the Notice of Proposed Expulsion.


                                            6
policy and makes a ‘deliberate, conscious, and intentional choice’ to violate the policy.”

2015 WL 4393395, at *5 (quoting Garrity, 280 Minn. at 207, 159 N.W.2d at 107). The

court of appeals also held that the language and structure of Minn. Stat. § 121A.45,

subd. 2(c), “requires something more than conduct that creates the mere possibility of

harm” to constitute endangerment. 2015 WL 4393395, at *6. Because the Board’s

findings were not sufficient to support the conclusion that A.D. willfully violated the

District policy or willfully conducted herself in a manner that endangered herself or

others, the court of appeals reversed the decisions of both the Board and the

Commissioner. Id. at *7. We granted the District’s petition for review.

       On appeal, the District first contends that the court of appeals erred in interpreting

the Act’s “willful violation” provision, Minn. Stat. § 121A.45, subd. 2(a), to require that

a student make a deliberate, conscious, and intentional choice to violate a policy. The

District further argues that the court of appeals erred in concluding that a student must

have actual knowledge of a policy to allow dismissal under the provision. The District

also argues that the court of appeals improperly held that the endangerment provision of

the Act, Minn. Stat. § 121A.45, subd. 2(c), requires a finding of “probable harm or loss.”

As to both statutory grounds, the District maintains that there was substantial evidence to

warrant A.D.’s expulsion. We consider each statutory basis in turn.

                                             I.

       We first address the “willful violation” provision. This provision grants school

districts the authority to suspend or expel a student upon finding a “willful violation of

any reasonable school board regulation.”          Minn. Stat. § 121A.45, subd. 2(a).     The


                                             7
provision further provides that “[s]uch regulation must be clear and definite to provide

notice to pupils that they must conform their conduct to its requirements.” Id. At issue is

whether, as the court of appeals held, a student must make a “deliberate, conscious, and

intentional choice” to violate a reasonable school policy in order to be expelled under the

“willful violation” provision of the Act. In re Expulsion of A.D., 2015 WL 4393395, at

*5.

       The District asks us to reverse the court of appeals, arguing that the phrase “willful

violation,” at least in the student discipline context, includes not only intentional,

deliberate violations, but also actions taken in “careless disregard” of a school policy.

The District also argues that an “actual knowledge” requirement, whereby a student must

be aware of the relevant policy in order to be charged with its willful violation, is

contrary to the plain language of the statute. Based on its proffered interpretation of this

provision, the District argues there is substantial evidence in the record to support A.D.’s

dismissal.

       A.D., on the other hand, argues that the plain language of the Act allows for

dismissal only when a student makes a deliberate, conscious, and intentional choice to

violate a reasonable school policy, and that there is insufficient evidence in the record

that A.D. intentionally and deliberately violated the District’s weapons policy. We agree

with A.D.

                                             A.

       The parties’ arguments about the meaning of the “willful violation” provision

present a question of statutory interpretation that we review de novo. Abrahamson v.


                                             8
St. Louis Cty. Sch. Dist., 819 N.W.2d 129, 133 (Minn. 2012). The goal of all statutory

interpretation is to determine and effectuate the intent of the Legislature. Emerson v. Sch.

Bd. of Indep. Sch. Dist. 199, 809 N.W.2d 679, 682 (Minn. 2012); see Minn. Stat.

§ 645.08 (2014). If the language of the statute is clear and unambiguous, the plain

language of the statute controls, and we will not disregard the letter of the law to pursue

the spirit of the law. Minn. Stat. § 645.16 (2014).

       We begin our analysis with the language of the statute.          Weiler v. Ritchie,

784N.W.2d 879, 884 (Minn. 2010). The Act provides that a student may be dismissed for

a “willful violation of any reasonable school board regulation.” Minn. Stat. § 121A.45,

subd. 2(a). The Act does not define the term “willful.” But when interpreting a statute,

we give words their “plain and ordinary meaning.” Emerson, 809 N.W.2d at 682. In the

absence of a definition in the statute, we often look to dictionary definitions to determine

the plain meaning of words. Larson v. Nw. Mut. Life Ins. Co., 855 N.W.2d 293, 301

(Minn. 2014); see also Abrahamson, 819 N.W.2d at 133 (“We construe the words of a

statute ‘according to their common and approved usage.’ ” (quoting Minn. Stat.

§ 645.08(1))).   The American Heritage Dictionary of the English Language defines

“willful” as “[s]aid or done on purpose; deliberate.” 1982 (5th ed. 2011); see also

Webster’s Third New International Dictionary 2617 (2002) (defining “willful” as “done

deliberately: not accidental or without purpose”; “intentional”); The New Oxford

American Dictionary 1931 (2001) (defining “willful” as “intentional; deliberate”);

Merriam-Webster’s Collegiate Dictionary 1349 (10th ed. 2001) (“[W]illful: done

deliberately”; “intentional.”). Consistent with these definitions, the plain meaning of


                                             9
“willful violation” requires that a student be aware of the policy and make a deliberate

decision to violate it.5

       The District does not disagree that a deliberate and intentional violation subjects a

student to expulsion. But, the District argues, the phrase “willful violation” also includes

actions taken in “careless” or “reckless” disregard of school policy. The District also

argues that A.D. did not have to know that she was in violation of the policy for the

District to have grounds to dismiss her. Neither of these arguments is consistent with the

plain meaning of “willful violation.”6

       In support of its argument that “willful violation” includes careless or reckless

violations, the District cites a Minnesota Court of Appeals decision and a number of

Supreme Court cases in which the Court defined “willful violation” to include reckless


5
       This interpretation of “willful violation” is consistent with our decision in Garrity
v. Kemper Motor Sales, 280 Minn. 202, 159 N.W.2d 103 (1968), which arose in the
context of discovery in a civil case. There, a defendant moved to dismiss an action based
on the plaintiff’s refusal to answer a set of interrogatories. Id. at 205, 159 N.W.2d at 106.
The version of Minn. R. Civ. P. 37.04 in effect at the time authorized dismissal of a case
“where a party has willfully violated the discovery rules in a manner which defeats their
purpose.” 280 Minn. at 207, 159 N.W.2d at 107. We stated that “[f]or a failure to
answer to be willful, it is necessary that there be a knowing awareness of the duty
imposed by the rules . . . and, in spite of this awareness, a deliberate, conscious, and
intentional choice to disregard this duty.” Id. at 207, 159 N.W.2d at 107.
6
        The District also contends that because it is reasonable, we should defer to the
Commissioner’s interpretation of the Act. Because the language of the Act is not
ambiguous, we do not consider whether any deference is owed to the Commissioner’s
administrative interpretation of the Act. See Hutchinson Tech., Inc. v. Comm’r of
Revenue, 698 N.W.2d 1, 14 (Minn. 2005) (“Administrative interpretations do not control
our interpretation of a statute when the language of the statute is clear. We only look to
legislative and administrative interpretations of a statute when the words of the law are
not explicit.”).


                                             10
behavior under several federal statutes. In re Lawful Gambling License of Henry Youth

Hockey Ass’n, 511 N.W.2d 452, 456 (Minn. App.) (recognizing a “pattern of willful

violations” of Gambling Board rules based on the party’s “careless disregard of legal

requirements”), modified in part on other grounds mem., 559 N.W.2d 410 (Minn. 1994);

see also Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007) (“[W]here willfulness is a

statutory condition of civil liability, we have generally taken it to cover not only knowing

violations of a standard, but reckless ones as well . . . .”); McLaughlin v. Richland Shoe

Co., 486 U.S. 128, 132-33 (1988) (defining “willful” for purposes of the Fair Labor

Standards Act to include claims of “reckless” violation); United States v. Ill. Cent. R.R.,

303 U.S. 239, 242-43 (1938) (defining “willfully,” as used in a civil penalty provision, to

include “conduct marked by careless disregard”). Neither Henry Youth Hockey nor the

federal cases support the application of the careless-disregard standard in this case.

       Henry Youth Hockey is not binding on our court; in addition, the Henry Youth

Hockey court relied on federal cases, some also cited by the District, which address the

definition of “willful” under several federal statutes that contain materially different

language than the statutory provision at issue here. See 511 N.W.2d at 456. These cases

therefore do not provide a basis for us to depart from the plain meaning of “willful

violation.”

       Separate from its argument that the Act includes careless or reckless violations,

the District also argues that the plain language of the Act does not require that the student

have knowledge of the District policy. There is no dispute in this case that A.D. knew of

the District’s weapons policy. Nevertheless, the District argues that a student does not

                                             11
need to be aware of a school policy in order to be expelled for willfully violating the

policy. We disagree.

       The statute does not specifically address whether a student must know of a

school’s policy in order for it to be the basis for dismissal. See Minn. Stat. § 121A.45,

subd. 2(a). A knowledge requirement, however, is implicit in the plain meaning of the

word “willful.”    A student cannot intentionally violate a policy, or conform to its

requirements, without first knowing that it exists. We recognized as much in Garrity

when we found that a willful violation required a “knowing awareness” of the rule being

violated. 280 Minn. at 207, 159 N.W.2d at 107. The plain meaning of “willful” compels

the same conclusion here.7

       In sum, the plain language of Minn. Stat. § 121A.45, subd. 2(a), requires that a

student know of a school policy and make a deliberate, intentional decision to violate that

policy before the student may be dismissed under the “willful violation” provision of the

Act.

                                             B.

       With this definition of “willful violation” in mind, we turn next to the question of

whether substantial evidence supports the Board’s decision to expel A.D. for a willful

7
       The District is apparently arguing for a constructive knowledge standard. The
District notes that the Act requires that the policy “be clear and definite to provide notice
to pupils that they must conform their conduct to its requirements.” Minn. Stat.
§ 121A.45, subd. 2(a). The District contends that this language “suggests that the policy
must be capable of providing notice, not that the policy did provide notice.” Because
A.D. had actual knowledge of the District’s weapons policy, we need not decide whether
constructive knowledge of the policy would have been sufficient for dismissal under the
“willful violation” provision.


                                             12
violation of the District’s weapons policy. A school board decision “will be reversed

when it is fraudulent, arbitrary, unreasonable, unsupported by substantial evidence, not

within its jurisdiction, or based on an error of law.” Dokmo v. Indep. Sch. Dist. No. 11,

Anoka-Hennepin, 459 N.W.2d 671, 675 (Minn. 1990). If the agency’s findings are

insufficient, “the case can be either remanded for additional findings or reversed for

lacking substantial evidence supporting the decision.” Id.; see also Minn. Stat. § 14.69

(2014) (“[T]he [reviewing] court may affirm the decision of the agency or remand the

case for further proceedings; or it may reverse or modify the decision if the substantial

rights of the petitioner[] may have been prejudiced . . . .”). Remand is appropriate “ ‘to

permit further evidence to be taken or additional findings to be made in accordance with

the applicable law.’ ” Dokmo, 459 N.W.2d at 675 (quoting State ex rel. Ging v. Bd. of

Educ. of Duluth, 213 Minn. 550, 589, 7 N.W.2d 544, 564 (1942)).             School board

determinations, “however, have also been reversed for failing to show a substantial basis

in the record or for misapplying the applicable law.” Id.

       We have said that a substantial basis in the record to support an agency’s

determination exists where, considering the evidence in its entirety, there is relevant

evidence that a reasonable person would accept as adequate to support a conclusion; the

substantial-evidence standard requires more than “a scintilla of evidence” and more than

“some” or “any” evidence. Cable Commc’ns Bd. v. Nor-West Cable Commc’ns P’ship,

356 N.W.2d 658, 668 (Minn. 1984) (citing Reserve Mining Co. v. Herbst, 256 N.W.2d
808, 825 (Minn. 1977)).           The substantial-evidence standard addresses “the

reasonableness of what the agency did on the basis of the evidence before it.” United


                                            13
States v. Carlo Bianchi & Co., 373 U.S. 709, 715 (1963). We must defer to an agency’s

decision so long as it is reasonable and supported by substantial evidence, and we may

not substitute our judgment for that of the agency. Cable Commc’ns Bd., 356 N.W.2d at

668-69.

       In support of its determination that A.D. willfully violated the District’s weapons

policy, the Board found:

       The Student admitted that the knife was hers, and that she brought it to
       school with her when she brought her purse to school. The Student knew,
       or should have known, that she could be expelled for bringing a knife to
       school. While she “stated that she” simply forgot that the knife was in her
       bag, she admitted that she immediately remembered that the knife was in
       her bag when the notice was made about the locker searches, but she did
       not immediately report it to her teachers or the Principal.

       In finding that the student “forgot that the knife was in her bag,” the Board

proceeded from the premise that accidentally bringing a pocketknife to school was a

“willful violation” of the District’s weapons policy. The Commissioner reached the same

conclusion. As we explained above, however, this behavior does not constitute a willful

violation. Both the Board and the Commissioner, therefore, misapplied the “willful

violation” provision in the Act.        Dokmo, 459 N.W.2d at 675 (noting that an

administrative decision will be set aside when misapplication of the law infects the

decision).

       In the alternative, the District argues that, even if we hold, as we do above, that

“willful violation” requires actual knowledge and an intentional choice to violate the

policy, the evidence is still sufficient to sustain the dismissal. The record does not leave

room for such a conclusion. The Board’s findings of fact demonstrate that A.D. willfully


                                            14
placed the pocketknife in her purse over the weekend and willfully brought that purse to

school the next week. But the provision at issue in the Act does not allow for the

punishment of a student who engages in willful acts without intending to violate the

policy. In other words, willful conduct is not the same thing as a willful violation. The

Act makes this clear by listing the “willful violation” ground for dismissal and the willful

conduct grounds in separate provisions. Compare Minn. Stat. § 121A.45, subd. 2(a)

(listing the “willful violation” ground), with Minn. Stat. § 121A.45, subd. 2(b), (c) (listing

“willful conduct” grounds). Because the District had a policy prohibiting the possession

of a pocketknife on school grounds, the school had a right, under that policy, to punish

A.D. for her inadvertent possession of the pocketknife. Under the Act, however, the

District had no authority to dismiss A.D. without showing that she intentionally violated

the policy. Because there is no evidence in the record that A.D. intentionally violated the

District’s weapons policy when she forgot to remove the pocketknife from the purse she

brought to school on the day in question, the District’s expulsion decision was not

supported by substantial evidence.

       In urging us to reach the opposite conclusion and uphold the expulsion, the District

contends that A.D. deliberately and intentionally violated the District’s weapons policy

by remaining silent about the pocketknife once she remembered it was in her purse. In

other words, the District argues that because A.D. continued to keep the knife a secret

after she remembered that she had accidentally brought it to school, she willfully violated

the District’s weapons policy. The Board, however, did not explicitly conclude that

A.D.’s failure to report the existence of the knife constituted a willful violation of the


                                             15
District’s weapons policy. See In re Minn. Power, 838 N.W.2d 747, 757 (Minn. 2013)

(explaining that a reviewing court will uphold an agency decision only where “the agency

has adequately explained how it derived its conclusion,” and where “that conclusion is

reasonable on the basis of the record” (quoting Minn. Power & Light Co. v. Minn. Pub.

Utils. Comm’n, 342 N.W.2d 324, 330 (Minn. 1983))); see also Cable Commc’ns Bd.,
356 N.W.2d at 669 (recognizing that judicial intervention is proper “where there is a

‘combination of danger signals which suggest the agency has not taken a “hard look” at

the salient problems’ and the decision lacks ‘articulated standards and reflective

findings’ ” (quoting Reserve Mining Co., 256 N.W.2d at 825)). Instead, the Board found

only that “when the lockdown was announced,” A.D. remembered that the pocketknife

was in her purse, but “did not report” it to the school.8

       To the extent that the District relies on this finding to support its expulsion

decision, the District suggests only that A.D. failed to take advantage of the District’s

safe harbor provision to avoid punishment. But the District concedes that the failure to

comply with the safe harbor provision of the weapons policy, which allows a student to

avoid punishment for the accidental possession of a weapon if the student immediately

informs a teacher or administrator of the possession, is not a separate violation of the

8
        On this point, the Commissioner said: “The District provided notice of a
procedure by which a student who accidentally brings a weapon to school may divest
herself of that weapon and suffer no consequences. The Student here had the opportunity
to escape consequences for possessing a knife at school but chose not to do so.” The
Commissioner likewise did not “articulate[] standards” or make “reflective findings” as
to how A.D.’s after-the-fact recognition that she violated the District’s weapons policy
itself establishes a separate violation of the policy. Reserve Mining Co., 256 N.W.2d at
825.


                                              16
weapons policy. Based on this concession, the only evidence in the record is A.D.’s

inadvertent possession of the knife, which we have concluded is not substantial evidence

that A.D. intentionally violated the District’s weapons policy.

       Moreover, the evidence is conflicting as to when A.D. remembered the knife was

in her purse.    The District focuses on A.D.’s admission to the principal that she

remembered the knife was in her purse when she learned of the lockdown. But at the

evidentiary hearing, A.D. testified, “I guess I should have reported it, but it was - - you

know, I forgot it was in there. I didn’t even know it was in there at that time.” The

Board did not explicitly weigh the testimony, explain how it resolved this discrepancy in

A.D.’s statements, or even specifically address A.D.’s credibility in its findings of fact.

See Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951) (“The substantiality of

evidence must take into account whatever in the record fairly detracts from its weight.”).9

       In sum, the Board did not explain in its findings how A.D.’s secrecy of the knife

after she apparently remembered that she had accidentally brought it to school constitutes

a willful violation of the District’s weapons policy. And the Board’s decision does not

reflect how the Board resolved A.D.’s conflicting statements about when she realized that

she had a pocketknife in her purse. Based on these deficiencies, we cannot conclude on

9
       The District argues that the court of appeals held the Board to an unreasonable
standard of specificity when it faulted the Board for failing to find that A.D.’s testimony
that she forgot she possessed the pocketknife was not credible. There may be some
instances in which the direct evidence so conclusively supports a finding of a willful
violation that a credibility determination is not required to dismiss a student. Here,
however, where the only evidence of intentionality was A.D.’s mental state and her
conflicting testimony about it, the Board could not justify its finding of an intentional
violation without resolving the conflict in A.D.’s testimony.


                                            17
this record that substantial evidence supports the Board’s determination that A.D.

willfully violated the District’s weapons policy.

                                             II.

       We next consider the endangerment ground for A.D.’s dismissal. See Minn. Stat.

§ 121A.45, subd. 2(c). The Commissioner’s final decision, from which A.D.’s appeal

was taken, did not affirm A.D.’s expulsion on this ground. Generally, we will not

consider an issue not addressed below. Thiele v. Stich, 425 N.W.2d 580, 582 (Minn.

1988). We may, however, “decide an issue not determined [below] . . . where there is no

possible advantage or disadvantage to either party in not having a prior ruling on the

question.” Harms v. Indep. Sch. Dist. No. 300, LaCrescent, 450 N.W.2d 571, 577 (Minn.

1990). Parties are not disadvantaged when the previously unaddressed issue involves a

question of law and the parties had an opportunity to brief the issue. McKenzie v. State,

872 N.W.2d 865, 872 (Minn. 2015). Here, both parties addressed the endangerment

ground for dismissal at the expulsion hearing before the Board, and the Board made a

specific finding on that ground. The parties also addressed the endangerment ground in

their briefs to the court of appeals, and the court of appeals decided this issue. Finally,

the District included this ground in its petition for review to our court, which we granted

in full, and both parties briefed the issue.        We therefore address the endangerment

provision of the Act in the interest of judicial economy. See Frazier v. Burlington N.

Santa Fe Corp., 811 N.W.2d 618, 628-29 (Minn. 2012) (addressing, in the interest of




                                            18
judicial economy, a question briefed by the parties where the record was sufficient to

decide the remaining issues).10

       Under the endangerment provision, a student may be dismissed from school for

“willful conduct that endangers the pupil or other pupils, or surrounding persons,

including school district employees, or property of the school.” Minn. Stat. § 121A.45,

subd. 2(c). The District contends that the court of appeals erred in defining the word

“endanger” as “to bring into danger or peril of probable harm or loss” and concluding

that there was not substantial evidence in the record to suggest A.D. put herself or those

around her in peril of probable harm. In re Expulsion of A.D., 2015 WL 4393395, at *6

(quoting Webster’s Third New International Dictionary 748 (3d ed. 1961)). For her part,

A.D. argues that the court of appeals was correct in determining that the endangerment

provision “requires something more than conduct that creates the mere possibility of

harm” to form the basis for a valid dismissal. Id.

       The interpretation of the endangerment provision is a question of law subject to de

novo review. Abrahamson v. St. Louis Cty. Sch. Dist., 819 N.W.2d 129, 133 (Minn.

2012). If the language of the statute is clear and unambiguous, the plain language of the

statute controls. Minn. Stat. § 645.16.




10
       The court of appeals has said that, “in form,” the Commissioner’s decision is the
decision subject to appellate review, even though “in substance” it reviews “the school
board’s decision directly.” In re Expulsion of N.Y.B., 750 N.W.2d 318, 323 (Minn. App.
2008). We need not decide the accuracy of this explanation, however, because as noted
above, the endangerment ground has been fully contested at all stages of the proceedings.


                                            19
       The term “endangers” is not defined in the statute, and so we again look to

dictionary definitions to determine the plain and ordinary meaning of the word. Larson,
855 N.W.2d at 301. The American Heritage Dictionary of the English Language defines

“endanger” as “[t]o expose to harm or danger; imperil.” 607 (3d ed. 1996). Other

dictionaries include similar definitions. See The New Oxford American Dictionary 561

(2001) (defining “endanger” as to “put (someone or something) at risk or in danger”);

Black’s Law Dictionary 568 (8th ed. 2004) (defining “endanger” as “exposure to peril or

harm”).

       The dictionary definition upon which the court of appeals relied, however, defines

“endanger” as “to bring into danger or peril of probable harm or loss.” Webster’s Third

New International Dictionary (3d ed. 1961) (emphasis added), quoted in In re Expulsion

of A.D., 2015 WL 4393395, at *6. By referring to probability, this definition arguably

indicates that endangerment can involve an assessment of potentiality. See United States

v. Jarvis, 258 F.3d 235, 244 (3d Cir. 2001) (stating that the term “endangerment”

“necessarily refers to potentiality”).11

       It is not necessary for us to fully define the parameters of the endangerment

provision in the Act, because even if we were to interpret the provision to cover willful

conduct that exposes others to probable harm, as the court of appeals held, the record


11
       In Jarvis, the court cites the definition of “endanger” relied upon by the court of
appeals, “to bring into danger or peril of probable harm,” to stress that endangerment
includes the risk of harm in addition to actual harm. 258 F.3d at 244 (emphasis added).
The court does not use the term “probable” to describe the quantum of risk necessary for
endangerment.


                                           20
does not contain substantial evidence that A.D. exposed anyone to actual or even

probable harm. In its order following the expulsion hearing, the Board concluded that

A.D. engaged in “willful conduct that endangered the Student, other pupils, and

surrounding persons,”12 stating that she “created a material and substantial risk of harm to

other students and staff by possessing a knife on school property.” The Board did not,

however, make any findings of fact as to the danger posed by the presence of a

pocketknife in a purse in a locker on school grounds.

       The District nevertheless maintains that the mere presence of a weapon on school

grounds, despite the fact that no one knew of its presence and no one could have accessed

the pocketknife without going through A.D.’s purse in her locker, endangered the safety

of the student and others. The District cites the school superintendent’s testimony at the

expulsion hearing that “[a]nytime a weapon is in the building, there is that risk and

possibility that we could have harm done to people”; “it could get in the wrong hands.”

The District specifically contends that the “risk and possibility that [there] could [be]

harm done to people,” combined with the inherently dangerous nature of a pocketknife,

constitutes substantial evidence of endangerment.       But in In re Welfare of C.R.M.,

611 N.W.2d 802, 810 (Minn. 2000), we rejected the contention that a similarly sized

pocketknife was inherently dangerous.13 The record in this case does not support a


12
       Neither party to this appeal argues, or argued below, that A.D. did not engage in
willful conduct. Rather, the parties contest the element of endangerment.
13
       The District argues that C.R.M. is distinguishable because it involves the
interpretation of a criminal statute in which we relied “on the strict standards for


                                            21
contrary conclusion. Although A.D’s locker was unlocked on the day of the search, the

school liaison officer conceded that there was no evidence that A.D. told anyone of the

pocketknife’s presence, displayed the pocketknife, or removed the pocketknife from her

purse at any time. There likewise is no evidence in the record that anyone even knew the

knife was there or talked about it before the officer secured it.

       Based on the record, which does not reflect that any student or staff member was

even aware of the presence of the pocketknife or that any student or staff member had

reason to access A.D.’s locker and discover the knife’s presence, the risk and possibility

of harm is too tenuous to constitute substantial evidence of endangerment. The record is

simply devoid of evidence that suggests endangerment results from the mere presence of

a forgotten 3-inch pocketknife.14




identifying whether the legislature intended to create a strict liability statute in the context
of criminal law.” See C.R.M., 611 N.W.2d at 807 (recognizing “the distinction between
strict liability crimes and those requiring a mens rea”). That may be true, but A.D. does
not cite C.R.M. to support her proposed interpretation of the Act. Rather A.D. relies on
C.R.M. to argue that in some cases, a pocketknife is not inherently dangerous. C.R.M. is
relevant to the case before us because the only evidence of endangerment here was the
supposed inherently dangerous nature of A.D.’s pocketknife and its presence on school
grounds. Although the presence of a pocketknife may be “some” evidence of
endangerment, “in view of the entire record as submitted,” the Board’s findings were not
based on “substantial evidence” of endangerment as required by Minn. Stat. § 14.69.
Cable Commc’ns Bd., 356 N.W.2d at 668.
14
       Contrary to the District’s argument that affirming the court of appeals’ decision in
this case would “essentially open the flood gates and allow[] all manner of weapons into
the school,” our decision regarding the unknowing possession of a pocketknife on school
grounds will not affect the ability of schools to expel students for the possession of
firearms. This is so because the Act treats possession of guns differently from possession
of knives. Minnesota Statutes § 121A.44 provides generally that “a school board must


                                              22
       Lastly, the District argues that courts should defer to a school board’s

determination of what conduct endangers students. See Epperson v. Arkansas, 393 U.S.
97, 104 (1968) (“Judicial interposition in the operation of the public school system . . .

raises problems requiring care and restraint.”). We do not intend to suggest that there is

never any danger from the mere presence of a pocketknife at a school, whether or not

others are aware of its presence or can access it. Our conclusion here is simply that the

record in this case does not contain substantial evidence of endangerment. We defer to a

school board’s policy determinations insofar as they are permissible under the statutory

scheme. But in this case, the statutory standard is not met and deference is not warranted.

       Affirmed.



       LILLEHAUG, J., took no part in the consideration or decision of this case.

       CHUTICH, J., not having been a member of this court at the time of submission,

took no part in the consideration or decision of this case.




expel for a period of at least one year a pupil who is determined to have brought a firearm
to school.” (Emphasis added.)


                                             23